Citation Nr: 1126478	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  10-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bipolar disorder. 

2.  Entitlement to service connection for posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

P. Childers, Counsel





INTRODUCTION

The Veteran, who is the appellant, had honorable active service from January 1979 to January 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO). 

The claim of service connection for hypertension raised by the Veteran in his substantive appeal is referred to the RO for appropriate action. 

The current claims are REMANDED to the RO via the Appeals Management Center in Washington, D.C. 


REMAND

In October 2007, while incarcerated in a state facility, the Veteran filed his claims for service connection.  

In his substantive appeal, the Veteran stated that he did not want a Board hearing; however, in the remarks section he stated that he actually did want a Board hearing but was ineligible for one due to his incarceration.  

In June 2010, the RO sent the Veteran a letter advising him that his case had been certified to the Board.  In the letter the RO informed the Veteran that he had 90 days from the date of the letter to ask to appear personally before the Board.

In a letter received by the Board in June 2010 the Veteran stated that he was still incarcerated, but was scheduled to be released in February 2011 upon completion of his entire sentence and he wanted a Board hearing.



Inasmuch as the Veteran timely requested a hearing under 38 C.F.R. § 20.1304 and that he was available for a hearing after February 2011, the case is REMANDED for the following action:

 Schedule the Veteran for a hearing before the Board at the Regional Office. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



